          Case 3:20-cr-10085-BTM Document 11 Filed 05/26/20 PageID.25 Page 1 of 2

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                   v.                                 (For Offenses Committed On or After November 1, 1987)
        PLACIDO CARRILLO-BOCANEGRA ( 1)
              aka Romulo Garcia-Perez                                    Case Number:        3:20-CR-10085-BTM

                                                                      Eric Studebaker Fish
                                                                      Defendant's Attorney
REGISTRATION NO.                   21444-085
•·
THE DEFENDANT:
IZl admitted guilt to violation ofallegation(s) No.          I
D    was found guilty in violation ofallegation(s) No.
                                                             ------------ after denial of guilty.
Accordin2ly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                      Nature of Violation

              1                        Returning to the United States without permission




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      May20 2020
                                                                      Date oflmposition of Sentence




                      May 26 2020

                         s/ SuzanneA
           Case 3:20-cr-10085-BTM Document 11 Filed 05/26/20 PageID.26 Page 2 of 2

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                PLACIDO CARRILLO-BOCANEGRA (I)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR-10085-BTM

                                                       IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served (64 Days).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.
                                                                                                                     •~       ••   ~- j
 •     The defendant shall surrender to the United States Marshal for this district: ,
                                                                                                .   •
       •                                     •I\.M . ..· · ' : •.                                                                         ''
       •
             at
                                       ..
                                         .
                                               '   "
             as notified by the United States Marshal.
                                                       " ,.   -~     on·
                                                                           ---~--------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                               RETURN

 I have executed this judgment as follows:
                                                                             41 ~:
                                                                                     .':r
                                                                                             ••         •,., ···,,
                                                                                                                          \
                                                                                                                                          !_ '   #



       Defendant delivered on                                               to•
                                                                                 ,+
                                                                                     ·' ..• '




                                                                                ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                       UNITED STATES MARSHAL



                                    By                              DEPUTY UNITED STATES MARSHAL


                                                                                                    3:20-CR-10085-BTM
